Citation Nr: 0835751	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-32 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to an initial evaluation in excess of 10 
percent for recurrent tinnitus.

2.	Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In June 2008, the veteran testified before the undersigned 
Veterans Law Judge via videoconference hearing.  A transcript 
of the hearing is of record.

The issue of entitlement to an increased initial evaluation 
for PTSD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's service-connected recurrent tinnitus is 
assigned a 10 percent evaluation, the maximum rating 
authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for recurrent tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The U. S. 
Court of Appeals for Veterans Claims (Court) has held that 
the statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist do not apply to a veteran's 
claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for recurrent tinnitus.  As discussed below, the 
Board finds that the veteran is currently receiving the 
maximum disability evaluation available for recurrent 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, in part to clarify existing 
VA practice that only a single 10 percent evaluation is 
assigned for recurrent tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  38 
C.F.R. § 4.87, Diagnostic Code 6260, Note 2 (2007).

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
the Court reversed a Board decision that found that, under 
pre-June 2003 regulations, no more that a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10 percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United  
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a rating for tinnitus in excess of 10 percent was sought.

The Federal Circuit reversed the Court's decision in Smith, 
and affirmed VA's long-standing interpretation of pre-June 
13, 2003, Diagnostic Code 6260 as authorizing only a single 
10 percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  As a consequence of that holding, on July 
10, 2006, the Secretary rescinded the stay that had been 
imposed on all claims affected by Smith, to include the claim 
at hand, and directed the Board to resume adjudication of the 
previously stayed claims consistent with VA's longstanding 
interpretation that a single 10 percent disability rating is 
the maximum rating available under Diagnostic Code 6260, 
regardless of whether the tinnitus is perceived as unilateral 
or bilateral.

In light of the foregoing, the Board concludes that the 
current version of Diagnostic Code 6260 in effect as of June 
13, 2003, specifically prohibits a schedular rating in excess 
of a single 10 percent rating for tinnitus, however 
perceived.  As such, the veteran's claim for an evaluation in 
excess of 10 percent for his service-connected tinnitus must 
be denied as a matter of law.  

Furthermore, nothing in the record suggests that the 
veteran's tinnitus requires frequent hospitalization or 
causes marked interference with employment or otherwise 
suggests that referral for extraschedular consideration under 
38 C.F.R. 
§ 3.321 is warranted, nor has it been so alleged.  As the 
disposition of this claim is based on interpretation of the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An initial evaluation in excess of 10 percent for recurrent 
tinnitus is denied.


REMAND

The veteran is service-connected for PTSD, currently 
evaluated as 30 percent disabling.  In an October 2006 rating 
decision, the RO relied on a September 2006 VA examination in 
assigning the veteran's 30 percent evaluation.  However, at 
the June 2008 Board hearing, the veteran asserted that his 
condition has increased in severity since the September 2006 
VA examination.  Therefore, a new VA examination is 
warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination). 

As a final note, the Board observes that the veteran 
indicated at his June 2008 Board hearing that he has 
continued receiving treatment for his PTSD at the Toledo 
Outpatient Facility.  As such, on remand, any outstanding VA 
treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding VA records for 
treatment from September 2007 to the 
present.  Specifically, records related 
to the veteran's treatment at the 
Toledo VA Outpatient Facility during 
this period must be associated with the 
claims file.

2.	Schedule the veteran for a VA 
psychiatric examination to determine 
the severity of his PTSD.  The claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
completed.  The examiner should 
identify the nature, frequency, and 
severity of all current manifestations 
of PTSD.  The examination report should 
include a full psychiatric diagnostic 
assessment including a Global 
Assessment of Functioning (GAF) score 
on Axis V and an explanation of the 
significance of the current levels of 
psychological, social, and occupational 
functioning which support the score.  
The examiner should specifically 
comment on the impact of the veteran's 
PTSD upon his social and industrial 
activities, including his 
employability.  The rationale for all 
opinions expressed must be provided.

3.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


